Citation Nr: 1103875	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than September 13, 2007 
for an award of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to October 1970.  He 
was awarded the Purple Heart Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested a hearing before the Board, and the hearing 
was conducted by the undersigned Veterans Law Judge in June 2010 
at the RO.


FINDING OF FACT

The Veteran's service connected disability is severe enough to 
suggest that that he was unable to obtain or retain gainful 
employment from January 13, 2006, to September 13, 2007.


CONCLUSION OF LAW

The criteria for the submission of the claim for an effective 
date earlier than September 13, 2007 for an award of TDIU to the 
Director, Compensation and Pension Service, are met.  38 C.F.R. § 
4.16(b) (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

Here, the Veteran is challenging the effective date assigned 
following the grant of a TDIU.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service connection 
has been granted, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Therefore, no further statutory notice is needed and any 
default in the notice is obviously nonprejudicial.  See also 
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with several 
examinations.  Accordingly, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran in the development of his claim, and, particularly in 
light of the favorable decision below, the Board finds that the 
duty to notify and assist has been satisfied.

Earlier Effective Date of TDIU

The Veteran and his representative contend that an earlier 
effective date is warranted for the grant of entitlement to TDIU.  
Specifically, the Veteran requests an effective date from January 
13, 2006, the date he submitted a formal claim for TDIU (the 
claim was dated January 11, 2006, but received on January 13).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore apply 
to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date; otherwise, the effective 
date will be the date of VA receipt of the claim for increase, or 
the date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2010); Hazan 
v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less than 
total, where it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. §§ 
3.340, 4.16(a) (2010).

Prior to September 13, 2007, the Veteran was service-connected 
for posttraumatic stress disorder (PTSD) at 50 percent 
evaluation; tinnitus at a 10 percent evaluation; and scar, 
residuals of shell fragment wound, right anterior shoulder, at a 
noncompensable evaluation; for a combined disability rating of 60 
percent.  As a result, the Veteran did not meet the scheduler 
requirement for 38 C.F.R. § 4.16(a) prior to September 13, 2007. 

In this case, the Veteran first met the percentage criteria of 38 
C.F.R. § 4.16(a) for consideration for a TDIU on September 13, 
2007, the effective date of the award of a 70 percent rating for 
PTSD granted by a Decision Review Officer Decision on July 2008.  

However, if the claimant does not meet the minimum percentage 
rating requirements of section 4.16(a) for consideration of a 
TDIU, he or she may still be entitled to the benefit sought where 
the circumstances of the case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards to warrant a TDIU 
on an extraschedular basis.  38 C.F.R. §§  3.321(b)(1), 4.16(b).  

The Board, however, lacks the authority to grant a TDIU on this 
extraschedular basis, in the first instance.  See Bowling v 
Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must 
first refer the claim to the Director of VA's Compensation and 
Pension Service.  See VAOPGCPREC 6-96 (Aug. 16, 1996), discussing 
the holding in Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  See, 
too, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Sanchez-Benitez v. West, 13 
Vet. App. 282, 287 (2000).

VA must consider the effects of the claimant's service connected 
disability in the context of his/her employment and educational 
background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 
(1992).  The central inquiry is whether the claimant's service 
connected disabilities alone are of sufficient severity to 
produce unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 
524, 529 (1993), and disability stemming from nonservice 
connected disability or advancing age may not be considered.  
Id., 38 C.F.R. § 4.19 (2010).  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by employment, 
and not whether the claimant can find employment).

Therefore, the Board must consider whether the Veteran was unable 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities prior to September 13, 2007. 

The Veteran testified at the June 2010 Board hearing that he was 
hospitalized in January 2006 when he submitted his claim for 
TDIU.  The Veteran is a former employee of the United States 
Postal Service and was hospitalized for an attempted suicide, 
depression, and alcohol abuse, and for mental health evaluation.  
The Veteran stated that while he was still on the payroll at his 
employment he was on leave-without-pay status.  The Veteran 
reported that he was hospitalized for over 45 days.

The Veteran further testified that it was during this time period 
that he submitted several statements from a VA psychologist, Dr. 
T. North, discussing the severity of his mental health condition.  
Essentially, the Veteran contended that a combination of the 
increasing severity of his mental health disorders with other 
physical conditions, such as his back condition, preventing him 
from working.  He essentially requested extraschedular evaluation 
between January 13, 2006 and September 13, 2007.

According to VA treatment records, the Veteran was admitted to an 
inpatient  Mental Health Unit at the VA Medical Center on January 
9, 2006, for an overdose on Vicodin.  He was treated for 
depression and alcohol dependence.  The record also indicates the 
Veteran was also placed on a Board of Mental Health Commitment 
Order on January 17, 2006.  While it is unclear when the Veteran 
was discharged, a VA mental health examination on February 16, 
2006, reported the Veteran discharged prior to this examination 
and was placed at a 3/4 Way House. 

Between January 2006 and September 2007, several statements from 
VA and private psychologists reported the severity of the 
Veteran's current mental health conditions and treatment.  
However, there was no opinion stated regarding the Veteran's 
employability until September 2007 when Dr. North stated that the 
Veteran's "symptoms of [PTSD] are likely to interfere 
significantly with gainful employment." 

While there is other evidence of record which seems to indicate 
that the Veteran could possibly seek some sort of employment, the 
Board finds that, considering the evidence above, and all of the 
evidence of record, there is sufficient evidence in this case to 
establish that the Veteran's service-connected disability may 
have produced marked interference with employment between January 
13, 2006, and September 13, 2007.  As stated above, while the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing a RO determination that referral is not warranted and 
confirming that decision.  In this case, based on the factual 
circumstances presented, the Board concludes referral is needed.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).


ORDER

Submission of a claim for an effective date earlier than 
September 13, 2007 for an award of TDIU due to service-connected 
disabilities under 38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service, is warranted, and to this 
extent the appeal is granted.




REMAND

Given the above decision on the TDIU claim, this matter is 
remanded to the Appeals Management Center (AMC) for the following 
action:

1.	The AMC should refer the Veteran's claim to 
the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 4.16(b) (2010) for the 
period between January 13, 2006, and 
September 13, 2007.

2.	Then, readjudicate the claim of entitlement 
to an effective date earlier than September 
13, 2007 for an award of a TDIU due to 
service-connected disabilities.  If the 
determination remains unfavorable to the 
Veteran, the AMC must issue a supplemental 
statement of the case and provide the Veteran 
and his representative a reasonable period of 
time in which to respond before this case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


